by the defendant from two judgments of the County Court, Westchester County (Silverman, J.), both rendered August 1, 1988, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree (three counts) under indictment No. 87-01367-01 and criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree under indictment No. 87-01368-01, after nonjury trials, and imposing sentences.
Ordered that the judgments are affirmed.
On appeal, the defendant contends that he was deprived of *735the effective assistance of counsel based, inter alia, upon his trial counsel’s reliance on the defenses of entrapment and agency. However, it is not the province of this court to "second-guess whether a course chosen by defendant’s counsel was the best trial strategy, or even a good one, so long as defendant was afforded meaningful representation” (People v Satterfield, 66 NY2d 796, 799-800). Upon our review of the record, we conclude that the defendant received meaningful representation and that defense counsel engaged in legitimate efforts to present an appropriate defense (see, People v Satterfield, supra; People v Baldi, 54 NY2d 137; People v Bush, 157 AD2d 736). Moreover, to the extent that the defendant’s claim rests upon matters outside of the record, it is not reviewable on direct appeal (see, People v Bush, supra; People v Sampson, 156 AD2d 492).
The defendant’s further contention that the trial court failed to conduct an adequate inquiry into the basis for his waiver of a jury trial is unpreserved for review (see, People v Johnson, 51 NY2d 986; People v Magnano, 158 AD2d 979; People v Davidson, 123 AD2d 782). In any event, the defendant’s written waiver of his right to a jury trial was signed and acknowledged in open court (see, CPL 320.10; People v Magnano, supra), and the Trial Judge conducted a sufficient inquiry to ensure that the defendant understood the consequences of his decision (see, People v Adkins, 145 AD2d 937; cf., People v Davidson, 136 AD2d 66).
We find no merit to the defendant’s contention that his sentence was excessive (see, People v Suitte, 90 AD2d 80). Brown, J. P., Eiber, Balletta and Rosenblatt, JJ., concur.